Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-10 and 15 are objected to because of the following informalities:
In regards to Claim 1:
Lines 4-5 disclose “a garment to wrap laterally around a thorax of a person and under arms of the person”. Examiner recommends correcting the language to “a garment configured to wrap laterally around a thorax…”
Lines 6-7 disclose “the garment to cover a breast area of the thorax of the person and at least a portion of an abdomen of the person”. Examiner recommends correcting the language to “a garment configured to cover a breast area of the thorax…”
In regards to Claim 7:
Lines 5-6 discloses the phrase “to wrap laterally around a thorax of a person and under arms of the person”. Examiner recommends correcting the language to “configured to wrap laterally…”
Line 7-8 discloses the phrase “to cover a breast area of the thorax of the person and at least a portion of an abdomen of the person”. Examiner recommends correcting the language to “configured to cover a breast area…”
In regards to Claim 8
Line 12 discloses the phrase “wrapped length-wise around a wrist of the person”. Examiner recommends correcting the language to “configured to wrap length-wise…”
Lines 16-17 discloses the phrase “garment at the abdomen of the person”. Examiner recommends correcting the language to “configured to wrap…”
In regards to Claim 9, Line 2, the phrase “an exterior surface” is repeated twice.
In regards to Claim 10, Lines 2 and 4, the phrase “an exterior surface” is repeated twice.
In regards to Claim 15, Line 4, the phrase “covers a breast area the person” should be corrected to “covers a breast area of the person”.
Appropriate correction is required.
Further, in regards to Claim 7, Examiner recommends further clarifying the elements of a “first end”, “second end”, “first side”, and “second side”. For clarity, examiner recommends amending the “first side” and “second side” to a “front side” and a “back side”, in order to further separate the language from “first end” and “second end”. 
Further, the phrases “the hooks of the first strap disposed at the first side, the middle portion” in Lines 24-25 and “the hooks of the first end of the first strap” in Line 29 are indefinite. For examination purposes, examiner assumes “the hooks of the first strap disposed at the first side, the middle portion” is equivalent to “hooks disposed at the first side, at the middle portion”.
For examination purposes, examiner assumes “the hooks of the first end of the first strap” is equivalent to “hooks disposed at the second side at the first end”.


	
	Further, in regards to Claim 8, examiner recommends further clarifying the elements of a “first end”, “second end”, “first side”, and “second side”. For clarity, examiner recommends amending the “first side” and “second side” to a “front side” and a “back side”, in order to further separate the language from “first end” and “second end”.
	Further, the phrases “hooks of the second strap disposed at the first end, at the first side” in Lines 12-13, and “the loops of the second strap that are disposed at the second end, at the second side” in Lines 14-15 are indefinite.
	For examination purposes, examiner assumes “hooks of the second strap disposed at the first end, at the first side” is equivalent to “hooks disposed at the first side, at the first end”.
	For examination purposes, examiner assumes “the loops of the second strap that are disposed at the second end, at the second side” is equivalent to “loops disposed at the second side, at the second end”.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In regards to Claim 1, Line 3 discloses a garment is applied to the person.
In regards to Claim 7
Line 4 discloses the phrase “the garment is applied to the person”.
Line 18 discloses the phrase “is applied to the person”.
In regards to Claim 8, Line 10 discloses the phrase “second strap is applied to the person”.
In regards to Claim 15, Lines 3-5, discloses the phrase “worn during a surgical procedure performed on a shoulder of a person that covers a breast area of the person, and when used in combination with the straps, immobilizes the shoulder of the person”.
In regards to Claim 16, Lines 6-7 discloses the phrase “garment is wrapped around a thorax of a person, and the second side faces the breast area of the person”.
In regards to Claim 17, Lines 2-3 discloses the phrase “wraps around an arm of the person and restricts movement of the arm”.
	Examiner recommends using “configured” language to correct the rejection (i.e. configured to be wrapped around a thorax). All other claims have been rejected due to dependency on the above claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	In regards to Claim 17, in Line 3 and 5, “the strap” is indefinite. For examination purposes, examiner assumes “the strap” is equivalent to “the one or more straps”.
	Claim 20 is rejected for dependency on Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022421 A1 (Kilbey) in view of US 2004/0151919 A1 (Bagwell et al., hereinafter referred to as Bagwell).
In regards to Claim 1, Kilbey discloses a garment 10 (support band 10) for a person to wear during surgery (Paragraph 0001, the invention comprises a modular brassiere configured to address patient modesty concerns while allowing access for a variety of surgical procedures. Paragraph 0086, the inventive garment can serve many purposes, including acting as a “modesty” garment during shoulder surgery), comprising:
an unapplied position where the garment is not applied to a person (the invention can be disrobed);
an applied position where the garment s applied to the person (Paragraph 0001, the inventive brassiere may also be worn);
a length sufficiently long for the garment to wrap laterally around a thorax of a person and under arms of the person when the garment takes the applied position (Paragraph 0081-0082, the user passes support band 10 around her waist and hooks her left thumb through strap loop 36 on grip panel 34… she pulls the hand upward to a position underneath the armpits as shown… the user has wrapped her right hand over the position of grip panel 34 and pressed the hook panel on the inward facing side of distal end 16 against the hook-compatible material on proximal end 34. Support band 10 has thereby been secured to itself. Further illustrated in Figs 9 and 10, which depicts a patient donning the garment); and
a width sufficiently wide for the garment to cover a breast area of the thorax of the person (Paragraph 0001, the invention comprises a modular brassiere configured to address patient modesty concerns while allowing access for a variety of surgical procedures. The inventive brassiere may also be worn after surgery in place of a conventional brassiere) and at least a portion of an abdomen of the person when the garment takes the applied position (Paragraph 0064, broadened section 12 is 
Kilbey does not further disclose:
an exterior surface with an antimicrobial coating applied to the exterior surface;
wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof.
	Bagwell teaches an analogous device having similar desirable antimicrobial properties (Abstract, an elastomeric article having reducing microbe affinity and transmission is disclosed), further teaching a garment 20 (glove 20) having an exterior surface 22 (exterior surface 22) with an antimicrobial coating applied to the exterior surface (Paragraph 0007, the glove of the present invention includes a layer of a non-leaching antimicrobial polymer that is durably bonded to the exterior of the surface);
	wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof (Paragraph 00008, the antimicrobial composition generally includes a silane ammonium quaternary compound) for the purpose of being non-leaching (Paragraph 0007) and being at least partially covalently bonded to the surface of the glove (Paragraph 0009).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface of the garment, as disclosed by Kilbey, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009), and therefore keeping a garment sterile during a surgical procedure (Kilbey, Claim 1, a support garment suitable for use in a surgical procedure and post-surgery). 
	In regards to Claim 2, Kilbey in view of Bagwell discloses the invention as claimed above.
	Kilbey in view of Bagwell further discloses wherein the silane quaternary ammonium ion or salt thereof is one or more of:

	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Bagwell, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).
	In regards to Claim 3, Kilbey in view of Bagwell discloses the invention as claimed above.
	Kilbey in view of Bagwell further discloses loops configured to cooperate with hooks as part of a releasably attachable hook and loop fastening system (Kilbey, Paragraph 0073, the outward facing side of grip panel 34 is provided with a panel of loop covering (meaning a hook compatible material). This panel of loop covering facilitates the attachment of the band) for the purpose of securing the band around the user’s chest (Kilbey, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment as disclosed by Kilbey in view of Bagwell to further comprise loops in a hook and loop fastening system, as taught by Kilbey, in order to secure the band around the user’s chest (Kilbey, Abstract).
	In regards to Claim 4, Kilbey in view of Bagwell discloses the invention as claimed above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the loops, as disclosed by Kilbey in view of Bagwell, to be disposed over the abdomen of the person, as taught by Kilbey, in order to secure the band around the user’s chest (Kilbey, Paragraph 0005).
	In regards to Claim 5, Kilbey in view of Bagwell discloses the invention as claimed above.
	Kilbey in view of Bagwell further discloses wherein the loops are disposed to a side of the person when the garment takes the applied position (Kilbey, Paragraph 0072, the grip panel 34 that is attached to the support band is attached by pressing the hook panel on its underside against the loop compatible material on outward facing surface 38. Once pressed into this position, grip panel 34 becomes securely attached to the support band. Paragraph 0066, grip panel 34 is provided as a separate, detachable piece. It is intended to be placed somewhere near proximal end 14, but its precise location may be varied to suit a particular users anatomy. Further illustrated in Fig 11) for the purpose of being suited to fit a particular users anatomy (Kilbey, Paragraph 0066).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the loops, as disclosed by Kilbey in view of Bagwell, to be disposed to a side of the person when the garment takes the applied position, as taught by Kilbey, in order to be suited to fit a particular users anatomy (Kilbey, Paragraph 0066).
	In regards to Claim 6, Kilbey in view of Bagwell discloses the invention as claimed above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the loops, as disclosed by Kilbey in view of Bagwell, to be disposed over an abdomen when the garment takes the applied position, as taught by Kilbey, in order to be suited to fit a particular users anatomy (Kilbey, Paragraph 0066).

Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022421 A1 (Kilbey) in view of US 2004/0151919 A1 (Bagwell), US 7,081,101 B1 (Sawa), and US 4,891,846 (Sager et al., hereinafter referred to as Sager).
Examiner notes that throughout the rejection, hook structures may be substituted for loop structures and vice versa, as the two are interchangeable so long as the connections remain the same. This is further supported in Sager, Col 3, Lines 46-50 (it merely being necessary that one of each type of structure be present at a point where a connection between components is to be achieved).
In regards to Claim 7, Kilbey discloses a shoulder immobilizer system (Paragraph 0005, a specialized strap assembly may be added to transfer load to the user’s non-surgical shoulder. Paragraph 0082, the significant motion required to attach the garment has been performed using non-operative shoulder 88 rather than operative shoulder 86. The device at least encourages shoulder immobilization) comprising:

an unapplied position where the garment is not applied to a person (the invention can be disrobed);
an applied position where the garment s applied to the person (Paragraph 0001, the inventive brassiere may also be worn);
a length sufficiently long for the garment to wrap laterally around a thorax of a person and under arms of the person when the garment takes the applied position (Paragraph 0081-0082, the user passes support band 10 around her waist and hooks her left thumb through strap loop 36 on grip panel 34… she pulls the hand upward to a position underneath the armpits as shown… the user has wrapped her right hand over the position of grip panel 34 and pressed the hook panel on the inward facing side of distal end 16 against the hook-compatible material on proximal end 34. Support band 10 has thereby been secured to itself. Further illustrated in Figs 9 and 10, which depicts a patient donning the garment); 
a width sufficiently wide for the garment to cover a breast area of the thorax of the person (Paragraph 0001, the invention comprises a modular brassiere configured to address patient modesty concerns while allowing access for a variety of surgical procedures. The inventive brassiere may also be worn after surgery in place of a conventional brassiere) and at least a portion of an abdomen of the person when the garment takes the applied position (Paragraph 0064, broadened section 12 is configured to cover the user’s anterior chest. Further, whether the width is sufficiently wide to cover at least a portion of an abdomen of the person is reliant on the patient’s unique body configuration); and
loops configured to cooperate with hooks as part of a releasably attachable hook and loop fastening system (Paragraph 0073, the outward facing side of grip panel 34 is provided with a panel of loop covering (meaning a hook compatible material). This panel of loop covering facilitates the attachment of the band).
Kilbey does not further disclose:
an exterior surface with an antimicrobial coating applied to the exterior surface;
	wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof;
a first strap comprising:
	an unapplied position where the first strap is not applied to the person;
	an applied position where the first strap is applied to the person;
	a first side;
	a second side;
	a first end, a second end, a middle portion between the first end and the second end, and a length defined as a distance between the first end and the second end;
	hooks disposed at the first side, at the middle portion; and
	hooks disposed at the second side at the first end;
wherein, in the applied position, the hooks of the first strap disposed at the first side, the middle portion, are releasably attached to the loops of the garment at the side of the person;
wherein, in the applied position, the second end of the first strap is wrapped around an arm of the person; and
wherein, in the applied position, the hooks of the first end of the first strap are releasably attached to the loops of the garment at the back of the person, and the first strap compresses the arm of the person toward the side of the person.
	Bagwell teaches an analogous device having similar desirable antimicrobial properties (Abstract, an elastomeric article having reducing microbe affinity and transmission is disclosed), further teaching a garment 20 (glove 20) having an exterior surface 22 (exterior surface 22) with an antimicrobial coating applied to the exterior surface (Paragraph 0007, the glove of the present invention includes a layer of a non-leaching antimicrobial polymer that is durably bonded to the exterior of the surface);

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface of the garment, as disclosed by Kilbey, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009), and therefore keeping a garment sterile during a surgical procedure (Kilbey, Claim 1, a support garment suitable for use in a surgical procedure and post-surgery). 
	Kilbey in view of Bagwell does not further disclose:
	a first strap comprising:
	an unapplied position where the first strap is not applied to the person;
	an applied position where the first strap is applied to the person;
	a first side;
	a second side;
	a first end, a second end, a middle portion between the first end and the second end, and a length defined as a distance between the first end and the second end;
	hooks disposed at the first side, at the middle portion; and
	hooks disposed at the second side at the first end;
wherein, in the applied position, the hooks of the first strap disposed at the first side, the middle portion, are releasably attached to the loops of the garment at the side of the person;
wherein, in the applied position, the second end of the first strap is wrapped around an arm of the person; and
wherein, in the applied position, the hooks of the first end of the first strap are releasably attached to the loops of the garment at the back of the person, and the first strap compresses the arm of the person toward the side of the person.
	Sawa teaches an analogous shoulder immobilizer system (Abstract, a shoulder complex and upper arm injury reduction system having a torso fitting part, an upper arm wrap part, and at least one movement control strap), further teaching a first strap 43b (control strap 43b) comprising:
an unapplied position where the first strap is not applied to the person (the device may but doffed);
an applied position where the first strap is applied to the person (the device may be donned and attached);
	a first end 47 (second strap end region 45), a second end 45 (first strap end region 47), a middle portion between the first end and the second end (the length of control strap 43b between the ends as seen in Figs 1 and 2), and a length defined as a distance between the first end and the second end (the length of the control strap 43b);
	a first side (a first side of the control strap as seen in Fig 1);
	a second side (a second side of the control strap 43b as seen in Fig 1);
	hooks 53+55 (second loop part 53 and interlocking Velcro surface region 55) disposed at the middle portion of the first end 47 (The second strap end region 47 of the control strap 43a is threaded through buckle 23, and is folded back over buckle 23 to form a second loop part 53. At least part or all of the loop part may be considered to be disposed at the middle portion);

	wherein, in the applied position, the hooks 53+55 of the first strap 43b disposed at the first side, are releasably attached to the loops of the garment at the side of the person (Col 5, Lines 64-67, the second strap end region 47 is anchored at the rear side of the torso fitting part 5);
	wherein, in the applied position, the second end 47 of the first strap is wrapped around an arm of the person (Col 5-6, Lines 64-5, the first strap end region 45 is anchored at the front side of the torso fitting part 3, and the seconds trap end region 47 is anchored at the rear side of torso fitting part 5. As illustrated in Figs 1 and 2, control strap 43b is positioned to encircle both the torso fitting part 3 and the upper arm wrap part 5, wherein a segment of control strap 43b is secured to Velcro member 21); and
	wherein, in the applied position, the hooks of the first end 47 of the strap are releasably attached to the loop of the garment at the back of the person (Col 5, Lines 65-67, the second strap end region 47 is anchored at the rear side of the torso fitting part 5), and the first strap 43b compresses the arm of the person toward the side of the person (Col 6, Lines 1-3, control strap 43b is positioned to encircle both the torso fitting part 3 and the upper arm wrap part 5) for the purpose of encircling both the torso fitting part 3 and the upper arm wrap part 5 (Col 6, Lines 1-5) such that the multidirectional movement of the upper arm wrap part 5 is restricted relative to the torso fitting part 3 (Col 5, Lines 63-66).
	Examiner notes that while parts of the rejection uses strap structures from the context of control strap 43a, the structures are the same, and various parts are also identically labeled.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first strap, as disclosed by Kilbey in view of Bagwell, to comprise hooks in the described 
	Kilbey in view of Bagwell and Sawa does not further disclose:
	hooks disposed at the first side. 
	Sager teaches an analogous garment fixation mechanism (Abstract, strapping attached to the bib allows it to be temporarily fastened to the wearer), further teaching an analogous strap 22 (torso strap 22) having analogous hooks 28 (strap anchor panel 28 of filament hoops) being on a first side on a middle portion, and analogous hooks 26+30 (bib anchor panel 26 and torso strap attachment strip 30) being on a second side (Figs 1-3, wherein the hooks 28 and 30 are on opposite sides) for the purpose of having a strap for multiple strap connections, wherein one torso strap extends and circles the torso of a wearer, while one shoulder strap extends over the shoulders to fasten to the wearer (Col 2, Lines 55-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hooks system, as disclosed by Kilbey in view of Bagwell and Sawa, to have hooks disposed at a first side and a second side, as taught by Sager, in order to enhance the stability of the worn garment by having multiple strap connections (Sager, Col 2, Lines 55-65).
	In regards to Claim 9, Kilbey in view of Bagwell, Sawa, and Sager discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, and Sager does not further explicitly disclose:
	the first strap further comprising: an exterior surface with an antimicrobial coating applied to the exterior surface;
	wherein, the antimicrobial coating of the first strap includes a silane quaternary ammonium ion or salt thereof.
	However, Kilbey in view of Bagwell, Sawa, and Sager further discloses having a garment 20 (Bagwell, glove 20) having an exterior surface 22 Bagwell, (exterior surface 22) with an antimicrobial 
	wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof (Bagwell, Paragraph 00008, the antimicrobial composition generally includes a silane ammonium quaternary compound) for the purpose of being non-leaching (Paragraph 0007) and being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface of the first strap, as disclosed by Kilbey in view of Bagwell, Sawa, and Sager, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	In regards to Claim 11, Kilbey in view of Bagwell, Sawa, and Sager discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, and Sager further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Bagwell, Sawa, and Sager, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).
	In regards to Claim 13, Kilbey in view of Bagwell, Sawa, and Sager discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, and Sager further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Bagwell, Sawa, and Sager, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).

Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022421 A1 (Kilbey) in view of US 2004/0151919 A1 (Bagwell), US 7,081,101 B1 (Sawa), and US 4,891,846 (Sager), and further in view of US2006/0293623 A1 (Carroll).
	In regards to Claim 8, Kilbey in view of Bagwell, Sawa, and Sager discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, and Sager does not further disclose:
	a second strap comprising:
	a first side;
	a second side;
	a first end and a second end, a middle portion between the first end and the second end, and a length defined as a distance between the first end and the second end;
	hooks disposed at the first side, at the first end;
	loops disposed at the second side, at the second end;
	hooks disposed at the second side, at the middle portion; and
	an applied position where the second strap is applied to the person;
	wherein, in the applied position, the second strap is wrapped length-wise around a wrist of the person, and the hooks of the second strap that are disposed at the first end, at the first side, are releasably attached to the loops of the second strap that are disposed at the second end, at the side; and
	wherein, in the applied position, the hooks disposed at the second side, at the middle portion, are releasably attached to the loops of the garment at the abdomen of the person.
	Carroll teaches an analogous shoulder immobilizer system (Title, Orthopedic restraint and method for shoulder remediation), further teaching an analogous second strap 30 (first sleeve member 30) comprising:

	a second side (the side which includes outer surface 30a);
	a first end (the end which includes Velcro fastener 70) and a second end (the end which includes outer surface 30a), a middle portion between the first end and the second end (the portion between the two ends, as illustrated in Fig2), and a length defined as a distance between the first end and the second end (the length of first sleeve member 30);
	hooks 70 (Velcro fasteners 70) disposed at the first side, at the first end (As illustrated in Figs 2 and 3, wherein the fasteners 70 along with fasteners 71, 72, and 73 face inward);
	loops 30a (outer surface 30a) disposed at the second side, at the second end (As illustrated in Figs 2 and 3, wherein the outer surface 30a along with outer surface 40a faces outward when connected to the fasteners 70); and
	an applied position where the second strap is applied to the person (Paragraph 0032, the first sleeve 30 is wrapped around the wrist portion of the user’s arm 50); and
	wherein, in the applied position, the second strap 30 is wrapped length-wise around the wrist of the person (Paragraph 0032, the first sleeve 30 is wrapped around the wrist portion of the user’s arm 50), and the hooks of the seconds trap that are disposed at the first end, at the first side, are releasably attached to the loops of the second strap that are disposed at the second end, at the second side (Paragraph 0035, sleeve 30 is held in place by fastener 70. The outer surface 30a of sleeve 30 is constructed from corresponding “loop” material) for the purpose of preventing the abduction and impingement of the shoulder joint in treating rotator cuff tendonitis/impingement syndrome (Paragraph 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment, as disclosed by Kilbey in view of Bagwell, Sawa, and Sager, to include a second 
	Kilbey in view of Bagwell, Sawa, Sager, and Carroll does not further explicitly disclose:
	hooks disposed at the second side, at the middle portion; and
	wherein, in the applied position, the hooks disposed at the second side, at the middle portion, are releasably attached to the loops of the garment at the abdomen of the person.
	However, Kilbey in view of Bagwell, Sawa, Sager, and Carroll further discloses the second strap 30 (Carroll, first sleeve member 30) has a connector 31 (Carroll, connector 31) which connects second strap 30 to an analogous garment 40 (Carroll, second sleeve member 40) (Carroll, Paragraph 0029-0030). Further, the connecting strap is disposed at the second side (Carroll, Figs 2-3, wherein the strap 20’s connector 31 is disposed on the second, outward facing side of the sleeve 30), at the middle portion (Carroll, Figs 2-3) for the purpose of providing immediate and constant tractional force against movement of the wrist or arm (Carroll, Paragraph 0016).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second strap as disclosed by Kilbey in view of Bagwell, Sawa, Sager, and Carroll, to be hooks disposed at the second side, at the middle portion, as taught by Kilbey in view of Bagwell, Sawa, Sager, and Carroll, in order to be detachable, as taught by Kilbey in view of Bagwell, Sawa, Sager, and Carroll, in order to adjust according to different strap lengths, which correspond to different ranges of movement (Sawa, Col 5, Lines 5-9).
	In regards to Claim 10, Kilbey in view of Bagwell, Sawa, Sager, and Carroll discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, and Sager, and Carroll does not further disclose:
	the first strap further comprising: an exterior surface with an antimicrobial coating applied to the exterior surface;
	the second strap further comprising: an exterior surface with an antimicrobial coating applied to the exterior surface;
	wherein, the antimicrobial coating of the first strap includes a silane quaternary ammonium ion or salt thereof.
	However, Kilbey in view of Bagwell, Sawa, Sager, and Carroll further discloses having a garment 20 (Bagwell, glove 20) having an exterior surface 22 Bagwell, (exterior surface 22) with an antimicrobial coating applied to the exterior surface (Bagwell, Paragraph 0007, the glove of the present invention includes a layer of a non-leaching antimicrobial polymer that is durably bonded to the exterior of the surface);
	wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof (Bagwell, Paragraph 00008, the antimicrobial composition generally includes a silane ammonium quaternary compound) for the purpose of being non-leaching (Paragraph 0007) and being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface of the first strap and the second strap, as disclosed by Kilbey in view of Bagwell, Sawa, Sager, and Carroll, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	In regards to Claim 12, Kilbey in view of Bagwell, Sawa, Sager, and Carroll discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, Sager, and Carroll further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,

	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Bagwell, Sawa, Sager, and Carroll, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).
	In regards to Claim 14, Kilbey in view of Bagwell, Sawa, Sager, and Carroll discloses the invention as claimed above.
	Kilbey in view of Bagwell, Sawa, Sager, and Carroll further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022421 A1 (Kilbey) in view of US 2006/0293623 A1 (Carroll) and US 2004/0151919 A1 (Bagwell).
In regards to Claim 15, Kilbey discloses a shoulder immobilizing system (Paragraph 0005, a specialized strap assembly may be added to transfer load to the user’s non-surgical shoulder. Paragraph 0082, the significant motion required to attach the garment has been performed using non-operative shoulder 88 rather than operative shoulder 86. The device at least encourages shoulder immobilization) comprising:
a garment 10 (support band 10), worn during a surgical procedure performed on a shoulder of a person (Paragraph 0086, the inventive garment can serve many purposes, including acting as a “modesty” garment during shoulder surgery), that covers a breast area of the person (Paragraph 0001, the invention comprises a modular brassiere configured to address patient modesty concerns while allowing access for a variety of surgical procedures).
Kilbey does not further disclose:
one or more straps; and
a garment when used in combination with the one or more straps, immobilizes the shoulder of the person; and
the garment includes an exterior surface with an antimicrobial coating applied to the exterior surface;
wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof.
Carroll teaches an analogous shoulder immobilizer system (Title, Orthopedic restraint and method for shoulder remediation), further teaching one or more straps 30 (first sleeve member 30); and
an analogous garment 40 (second sleeve member 40) that when used in combination with the one or more straps, immobilizes the shoulder of the person (Paragraph 0016, the invention limited abduction of the proximal arm to the shoulder being treated and, further, provides, through the elastic strap, an inherent tractional force) for the purpose of preventing the abduction and impingement of the shoulder joint in treating rotator cuff tendonitis/impingement syndrome (Paragraph 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment, as disclosed by Kilbey, to include a strap which immobilizes the shoulder of a person, as taught by Carroll, in order to prevent the abduction and impingement of the shoulder joint (Carroll, Paragraph 0014).
	Kilbey in view of Carroll does not further disclose:
the garment includes an exterior surface with an antimicrobial coating applied to the exterior surface;
wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof.
	Bagwell teaches an analogous device having similar desirable antimicrobial properties (Abstract, an elastomeric article having reducing microbe affinity and transmission is disclosed), further teaching a garment 20 (glove 20) having an exterior surface 22 (exterior surface 22) with an antimicrobial coating applied to the exterior surface (Paragraph 0007, the glove of the present invention includes a layer of a non-leaching antimicrobial polymer that is durably bonded to the exterior of the surface);

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface of the garment, as disclosed by Kilbey in view of Carroll, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009), and therefore keeping a garment sterile during a surgical procedure (Kilbey, Claim 1, a support garment suitable for use in a surgical procedure and post-surgery).
	In regards to Claim 16, Kilbey in view of Carroll and Bagwell discloses the invention as claimed above.
	Kilbey in view of Carroll and Bagwell further discloses a garment 10 (Kilbey, support band 10) comprising:
	a first end 14 (Kilbey, proximal end 14) and a second end 16 (Kilbey, distal end 16) along a length (Kilbey, Paragraph 0081, the position shown allows the user to hold proximal end 14 without having to significantly move the operative shoulder. She places the thumb and fingers of her right hand in the pocket on the outward facing side of distal end 16. Further illustrated in Fig 1A);
	a first side 38 (Kilbey, outward facing surface 38) and a second side 40 (Kilbey, inward facing surface 40);
	a width that is less than the length (Kilbey, Paragraph 0075, it is preferable to provide the inventive support band as a “universal” size that can then be cut to length to suit individual users. 
	an applied position where the length of the garment is wrapped around a thorax of a person (Kilbey, Paragraph 0081, the user passes support band 10 around her waist. Paragraph 0082, the user may then wish to grasp the encircling support band and pull it up to a snug position. Paragraph 0001, the invention comprises a modular brassiere), and the second side 40 faces the breast area of the person (Kilbey, Paragraph 0067, inward facing surface 40 will in most cases bear directly against the user’s skin), with the first end releasably attached to the first side (Kilbey, Paragraph 0082, pressed the hook panel on the inward facing side of distal end 16 against the hook-compatible material on proximal end 34. Support band 10 has thereby been secured to itself) for the purpose of providing a modular brassiere configured to address patient modesty concerns while allowing access for a variety of surgical procedures (Kilbey, Paragraph 0001).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the garment, as disclosed by Kilbey in view of Carroll and Bagwell, to be wrapped around the thorax of a person, as taught by Kilbey, in order to address modesty concerns of a patient (Kilbey, Paragraph 0001).
	In regards to Claim 18, Kilbey in view of Carroll and Bagwell discloses the invention as claimed above.
	Kilbey in view of Carroll and Bagwell further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The 
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Carroll and Bagwell, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).
	In regards to Claim 19, Kilbey in view of Carroll and Bagwell discloses the invention as claimed above.
	Kilbey in view of Carroll and Bagwell further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Carroll and .

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022421 A1 (Kilbey) in view of US 2006/0293623 A1 (Carroll) and US 2004/0151919 A1 (Bagwell), and further in view of US 4,735,198 (Sawa, hereinafter referred to as Sawa2).
	In regards to Claim 17, Kilbey in view of Carroll and Bagwell discloses the invention as claimed above.
	Kilbey in view of Carroll and Bagwell further discloses wherein, one of the one or more straps 30 (Carroll, first sleeve member 30) wraps around an arm of the person (Carroll, Paragraph 0032, the first sleeve 30 is wrapped around the wrist portion of the user’s arm 50) and restricts movement of the arm by attaching to the garment (Carroll, Paragraph 0018, the wrist is, optimally, held in a static position no more than several inches from the user’s thigh, with the elastic strap under some degree of expansion/tension, thus providing a constant tractional force) for the purpose of preventing the abduction and impingement of the shoulder joint in treating rotator cuff tendonitis/impingement syndrome (Carroll, Paragraph 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap, as disclosed by Kilbey in view of Carroll and Bagwell, to immobilize the shoulder of a person, as taught by Carroll, in order to prevent the abduction and impingement of the shoulder joint (Carroll, Paragraph 0014).
	Kilbey in view of Carroll and Bagwell does not further explicitly disclose:
	the strap is releasably attached to the garment, and the strap further includes an exterior surface with an antimicrobial coating applied to the exterior surface; and
	wherein, the antimicrobial coating of the strap includes a silane quaternary ammonium ion or salt thereof.
	However, Kilbey in view of Carroll and Bagwell further discloses having a garment 20 (Bagwell, glove 20) having an exterior surface 22 Bagwell, (exterior surface 22) with an antimicrobial coating applied to the exterior surface (Bagwell, Paragraph 0007, the glove of the present invention includes a layer of a non-leaching antimicrobial polymer that is durably bonded to the exterior of the surface);
	wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof (Bagwell, Paragraph 00008, the antimicrobial composition generally includes a silane ammonium quaternary compound) for the purpose of being non-leaching (Paragraph 0007) and being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exterior surface strap, as disclosed by Kilbey in view of Carroll and Bagwell, to comprise an antimicrobial coating which includes a silane quaternary ammonium ion or salt thereof, as taught by Bagwell, in order to have a non-leaching antimicrobial composition (Bagwell, Paragraph 0007) that is also durable due to being at least partially covalently bonded to the surface of the glove (Bagwell, Paragraph 0009).
	Kilbey in view of Carroll and Bagwell does not further disclose:
	the strap is releasably attached to the garment.
	Sawa2 teaches an analogous shoulder immobilizer system (Title, Injury reduction and stabilizing harness), further teaching an analogous garment 3 (first torso fitting portion 3) and an analogous strap 7 (strap 7), being releasably attached to the garment (Col 3, Lines 38-45, torso fitting portion includes a Velcro strip 11 for receiving end portion 7A of strap 7, while the appendage fitting portion includes a Velcro strip 13 for receiving the end portion 7B of elasticized strip 7) for the purpose of accommodating many different body shapes and sizes (Col 2, Lines 45-49).

	In regards to Claim 20, Kilbey in view of Carroll, Bagwell, and Sawa2 discloses the invention as claimed above.
	Kilbey in view of Carroll, Bagwell, and Sawa2 further discloses wherein, the silane quaternary ammonium ion or salt thereof is one or more of:
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium ion,
	3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride (Bagwell, Paragraph 0008, one example of a composition that is effective when externally bound to a glove is Microbeshield™. The product line includes various combinations of 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride in methanol),
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium ion, or
	3-(trihydroxysilyl)-propyldimethyloctadecyl ammonium chloride for the purpose of being commercially available (Bagwell, Paragraph 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silane quaternary ammonium ion or salt, as disclosed by Kilbey in view of Carroll, Bagwell, and Sawa2, to comprise a 3-(trimethoxysilyl)-propyldimethyloctadecyl ammonium chloride, as taught by Bagwell, in order to use a commercially available silane quaternary ammonium ion or salt product (Bagwell, Paragraph 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        8 March 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786